DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-04-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0333362 hereinafter Sato in view of JP 2018-060751A [English equivalent U.S. Pre-Grant Publication No. 2018/0102540] hereinafter Shindo. 
Regarding Claim 1, Sato teaches a lithium ion secondary battery comprising: a positive electrode layer [1]; a negative electrode layer [2]; and a solid electrolyte layer [3] disposed between the positive electrode and the negative electrode (see figure 1, paragraph 19), wherein both the positive electrode and the negative electrode comprises Li3V2(PO4)3 (paragraph 15), and the solid electrolyte comprises Li1+xAlxTi2-x(PO4)3 (0≤x≤0.6) (see Example 1-1). 
Sato does not specifically disclose that the lithium vanadium phosphate contains 1.0% by weight or more and 15.0% by weight or less of Li3PO4 relative to Li3V2(PO4)3. 
However, Shindo teaches a lithium ion secondary battery that comprises a positive electrode layer (cathode) [6], a negative electrode layer (anode) [7], and a solid electrolyte layer [1] disposed between the positive electrode and the negative electrode (see figure 1), 3PO4 and Li3V2(PO4)3 (paragraphs 20, 44) and the content of Li3PO4 is 0.1 to 10 parts by mass with respect to 100 parts by mass of the cathode active material (paragraph 20). 
Therefore, it would have been obvious to one of ordinary skill in the art to form an electrode that comprises lithium vanadium phosphate having 0.1 to 10 parts by mass of Li3PO4 before the effective filing date of the claimed invention because Shindo discloses that such modification can improve battery performance (paragraph 41). 
Regarding Claim 2, Sato teaches that wherein the solid electrolyte layer contains lithium aluminum titanium phosphate (paragraph 55). 
Regarding Claim 3, Sato teaches that the solid electrolyte comprises Li1+xAlxTi2-x(PO4)3 (0≤x≤0.6) (see Example 1-1). 
Regarding Claims 4-6, Sato teaches that the positive electrode and the negative electrode comprise Li3V2(PO4)3 (paragraph 15), the solid electrolyte comprises Li1+xAlxTi2-x(PO4)3 (0≤x≤0.6) (see Example 1-1), and as such the electrodes and electrolyte would inherently have a relative density of 80% or above (see MPEP § 2112.01).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729